Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 13-12 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laugharn, JR et al. (US Patent Application Publication no. 2013/0244242; referred to as Laugharn hereinafter).
Regarding claim 1, Laugharn teaches a system comprising at least two devices for acoustic wave treatment (paragraphs 41, 49 – multiple treatment zones/chambers can be provided), said devices comprising at least:
an open elongated vessel (10) whose cross-section tapers progressively towards an opening on the upper part of said vessel (10; as shown in figure 2; claim 34; the internal volume has a tapered shape towards the openings 13/inlet, 14/outlet), and 
a piezoelectric element (2; paragraph 41), said vessel being filled with a liquid (paragraph 50), the piezoelectric element (2) capable of emitting waves into said liquid (paragraph 50), said waves being focused near the opening of the vessel and emerging in a duct (14; paragraphs 11, 61),
wherein the outlets of the individual ducts of the devices (10) converge into a flow
collector (a conduit is connected to the outlet 14 to flow the treated material into a respective reservoir/collector; paragraphs 19; 30. Multiple chambers can be fluidically coupled to the reservoir and return conduit 32).
Regarding claim 2, the liquid of Laugharn is a liquid to be treated (paragraphs 18, 20, 32).
Regarding claim 3, Laugharn further teaches wherein the waves generated in the device by the piezoelectric element in the vessel have a frequency above 200 kHz (the frequency content may be up to 300MHz, or up to 0.3GHz; paragraph 42).
Regarding claim 4, the walls of the vessel (10) of Laugharn and of the duct in the device are made of a hard material, capable of reflecting the waves (paragraph 36; claim 34), and are preferably shaped so as to cause the waves to focus at a point located near the central part of the opening of the vessel (as shown in figure 2; the beam is focused on window 11 located in the central part of the vessel; paragraph 44).
Regarding claim 5, the vessel of the device of Laugharn takes the shape of a paraboloid of revolution whose focal point is located near the central part of the opening of the vessel (paragraph 48. Laugharn also discloses the internal volume of the vessel may have any size and shape appropriate for the material to be treated; paragraph 32).
Regarding claim 13, Laugharn discloses a method for treating a solid product located in the vessel (paragraph 86), in the outlet of the duct of a system according to claim 1 (see details above), with high-frequency acoustic waves (paragraph 87), wherein the method comprises:
introducing a liquid into the vessel of a device of a system according to claim 1 via a flow circuit (paragraph 32);
generating high-frequency acoustic waves of more than 100 kHz in said vessel by the piezoelectric element (paragraphs 41-42, 50);
treating a solid product with said high-frequency waves (paragraphs 86-87); wherein the acoustic waves propagate in the vessel and focus at a point located near the central part of the opening of the vessel and exit into the duct (as shown in figure 2; the beam is focused on window 11 located in the central part of the vessel; paragraph 44); and
recovering the treated solid product (a conduit is connected to the outlet 14 to flow the treated material into a respective reservoir/collector; paragraphs 19; 30).
Regarding claim 14, Laugharn discloses a method for treating a liquid with high-frequency acoustic waves (paragraph 32) in a device of a system according to claim 1, wherein the method comprises:
introducing a liquid to be treated into the vessel of said device by a flow circuit (paragraph 32);
generating high-frequency acoustic waves of more than 100 kHz in said vessel by the piezoelectric element (paragraphs 41-42, 50);
treating the liquid with said high-frequency waves (paragraphs 86-87); wherein the acoustic waves propagate in the vessel and focus at a point located near the central part of the opening of the vessel and exit into the duct (as shown in figure 2; the beam is focused on window 11 located in the central part of the vessel; paragraph 44); and
	recovering the treated liquid at the outlet of the duct (a conduit is connected to the outlet 14 to flow the treated material into a respective reservoir/collector; paragraphs 19; 30).
Regarding claim 15, Laugharn discloses wherein generating high-frequency waves includes waves of more than 200kHz (paragraph 42).
Regarding claim 16, Laugharn further teaches wherein the liquid to be treated is a carrier fluid comprising solubilized substances therein, i.e. water (paragraph 13, 15, 33, 34, 37).
Regarding claim 17, the treating the liquid of Laugharn decontaminates the liquids (paragraphs 5, 32, 100).
Regarding claim 18, the method and device of Laugharn read on the claimed invention, as discussed in more detail above. Therefore, the prior art structure is capable of mineralizing the solubilized substance within the carrier fluid, and thus it meets the claim.
Regarding claim 19, the treated liquid of Laugharn is an emulsion, colloid, or
chemical compound resulting from treating the liquid (paragraphs 5, 32, 49, 111).
Regarding claim 20, Laugharn discloses wherein generating high-frequency waves includes waves of more than 200kHz (paragraph 42).
Regarding claim 21, the solid product of Laugharn includes a plant organism, plant organ, or plant tissue and treating the solid product comprises stimulating the growth of the solid product (paragraph 84, 88-91).
Regarding claim 22, the solid product of Laugharn includes a plant organism, plant organ, or plant tissue and treating the solid product comprises increasing the defenses of the solid product against infection by a pathogen (paragraph 84, 88-91).
Regarding claim 25, Laugharn discloses wherein treating the solid product decontaminates the solid product (paragraphs 5, 32, 100).
	Regarding claim 26, Laugharn teaches wherein treating the solid product extracts an active ingredient therefrom (paragraph 5, the treatment includes extracting a portion of the sample).
Regarding claim 27, Laugharn further discloses wherein treating the solid product comprises cellular lysis, increasing a rate of solubilization of a solid in a liquid (paragraph 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Laugharn as applied to claim 13 above, and further in view of Simjian (US Patent no. 2,880,663).
Regarding claim 23, Laugharn discloses all the features discussed above but fails to teach wherein the solid product is a foodstuff and treating comprises brining the foodstuff.
Simjian discloses an apparatus and method for treating articles by the application of wave energy, i.e. high frequency oscillations in the sonic-ultrasonic frequency range while brining the foodstuff in order to prevent the liquid from freezing (col. 1, lines 11-16 and 52-60; col. 2, lines 15-72). It would have been obvious to one having ordinary skill in the art at the time of filing to use foodstuff as the solid product of Laugharn and brining the foodstuff because as taught by Simjian, treating articles with the application of high frequency oscillations is well known in the art to be effective to treat foodstuff while preventing the liquid from freezing, and one would have a reasonable expectation of success in doing so.
Regarding claim 24, the method and apparatus of Simjian is applicable to treat foodstuff; wherein similar tests have been conducted with other products and articles of food (col. 3, lines 70-74). Animal based foodstuff is a well-known product of food and thus, one having ordinary skill in the art at the time of filing would have found it obvious to conduct similar tests with animal based foodstuff, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794